DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Upon consideration, the previous rejection of record was withdrawn in light of new amendments. However new rejection is applied to the amended claims. All changes made in the rejection are necessitated by the amendment. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/079873 A1 [English equivalent US 2019/0067684] hereinafter Xu in view of U.S. Pre-Grant Publication No. 2013/0266842 hereinafter Woehrle and U.S. Pre-Grant Publication No. 2010/0156351 hereinafter Ugaji. 
Regarding Claims 1 and 7-8, Xu teaches an all-solid-state lithium rechargeable battery comprising: a cathode active material layer (positive electrode active material layer) [a1] (paragraphs 47-51); a solid catholyte (metallic lithium absorption layer) [a2] (paragraphs 52-54); a solid electrolyte (paragraph 72); and an anode active material layer (negative electrode active material layer) [b] (paragraphs 63-65), wherein the cathode active material layer, the solid catholyte, the solid electrolyte layer, and the anode active material layer are disposed in this order (paragraphs 73-79). 
Xu does not specifically disclose that the battery comprises positive electrode active material layer, solid electrolyte, metallic lithium absorption layer, solid electrolyte layer, and negative electrode active material layer disposed in this order. 
However, Woehrle teaches a lithium-ion cell that comprises positive electrode active material layer [2], solid electrolyte [5b], lithium conductive layer [4], solid electrolyte layer [5a], and negative electrode active material layer [1] disposed in this order (see annotated figure 4 below). 

    PNG
    media_image1.png
    372
    581
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art to form such battery configuration before the effective filing date of the claimed invention because Woehrle discloses that such configuration can improve conductivity and mechanical stability of the battery (paragraphs 37, 69). 
Xu does not specifically disclose a method of determining a deterioration state of the battery as claimed from a relationship between the discharging capacity and the charging capacity. 
However, Ugaji teaches a method of determining a deterioration state of a secondary battery, comprising: a first step of charging and discharging the secondary battery; a second step of measuring a charging capacity and a discharging capacity of the battery during the charging and discharging; and a third step of determining the deterioration state of the battery from a relationship between the discharging capacity and the charging capacity (paragraphs 9-16), wherein when a difference between the discharging capacity and the charging capacity is equal to or greater than a predetermined value, it is determined that the all-solid lithium secondary battery has deteriorated.
Therefore, it would have been obvious to one of ordinary skill in the art to use such method to determine the battery health (deterioration state) from a relationship between the discharging capacity and the charging capacity before the effective filing date of the claimed invention because Ugaji discloses that such configuration can accurately estimate the deterioration state of the battery and significantly suppress further deterioration of the battery (paragraph 17). 
Regarding Claim 3, Xu teaches that the solid catholyte (metallic lithium absorption layer) [a2] has lithium ion conductivity (paragraph 54). 
Regarding Claim 4, Xu teaches that the solid catholyte (metallic lithium absorption layer) [a2] comprises Li, P, S, and M, and wherein M is Ge, Si, Sn, or a combination thereof (paragraph 54). 
Regarding Claim 5, Xu teaches that the solid catholyte (metallic lithium absorption layer) [a2] is Li3.25Ge0.25P0.75S4 (paragraph 54). 
Regarding Claim 6, Xu teaches that the anode active material layer (negative electrode active material layer) [b] comprises lithium metal (paragraph 64). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSEI K AMPONSAH whose telephone number is (571)270-3446. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OSEI K AMPONSAH/             Primary Examiner, Art Unit 1729